Citation Nr: 0523654	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial evaluation for residuals 
of a circumcision.  




WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had verified active military service from 
November 1972 to September 1976.  Earlier service from July 
1962 to January 1967 and from September 1969 to November 1972 
is reported but not officially confirmed.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a circumcision and assigned a noncompensable 
initial evaluation effective from the date of the veteran's 
service connection claim in March 2002.  The veteran has 
appealed the rating assigned for the disorder.  

The veteran testified at a hearing at the RO in February 2003 
in connection with his appeal.  A transcript of the hearing 
was prepared and is of record.  

In February 2004 the Board remanded the appeal to the Appeals 
Management Center (AMC) in Washington, D.C. for additional 
evidentiary development consisting of a current VA 
examination.  After the examination, the AMC reviewed the 
appeal and continued the prior denial of a compensable 
rating.  The case has been returned to the Board for further 
review on appeal.  

This appeal is remanded to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran contends that a compensable rating of at least 10 
percent is warranted for his service-connected circumcision 
residuals because there is scarring of the penis that causes 
swelling and breakdown of the skin during sexual activity.  
He maintains that military physicians botched the original 
surgery.  He states that sexual activity causes abrasions and 
sores that take weeks to heal.  

A VA examination performed in September 2002 following 
receipt of the veteran's claim showed an irregular suture 
line at the right side of the tip of the penis with no 
current abrasions.  VA outpatient treatment records show that 
in May 2002 the veteran requested an appointment to document 
a current abrasion.  Examination showed that a dried abrasion 
was present just above the coronal area.  There were no 
ulcers.  

The Board remanded the case in February 2004 because the 
report of the May 2002 outpatient visit did not include an 
opinion as to whether the abrasion was related to the 
circumcision scar.  An examination was performed in April 
2002 by a VA nurse practitioner who did not have access to 
the claims file; the file was received after the examination 
and was reviewed.  According to the examiner, no scarring of 
the penis was present.  

The Board finds that a reexamination of the veteran is 
necessary in light of the inconsistent findings in the record 
as to the existence of scarring of the penis.  If the 
presence of scarring is confirmed, a medical opinion as to 
whether any recurrent abrasions associated with sexual 
activity is related to such scarring.  

The noncompensable evaluation in effect for residuals of the 
circumcision was assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7802, which is one of the new codes created when the 
rating criteria pertaining to skin disorders, including 
scars, were revised as of August 3, 2002.  See 67 Fed. Reg. 
49590 (July 31, 2002); 38 C.F.R. § 4.118 (effective August 
30, 2002).  However, the revised criteria can be applied only 
for the period since August 3, 2002.  See VAOPGCPREC (3-
2001).  Since the veteran's claim has been pending since 
March 2002, he has potential eligibility to receive an 
increased rating under the criteria in effect before that 
date; the claim must therefore be remanded for consideration 
under those criteria.  The veteran's potential eligibility by 
analogy to removal of part of the penis, removal of the glans 
or deformity of the penis with loss of erectile power under 
Diagnostic Codes 7520, 7521 or 7522 should also be 
considered.   

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The VBA AMC should obtain all VA 
outpatient treatment records dated since 
May 2002, the most recent records 
currently on file.  

2.  The veteran should be given another 
opportunity to identify all medical 
providers, either Government or private, 
including physicians and institutions 
(hospitals or clinics), which may have 
records relating to examination or 
treatment of the veteran at any time for 
residuals of a circumcision.  Upon 
receipt of proper authorization, the AMC 
should attempt to obtain relevant 
documentation from all providers 
identified.  

3.  The veteran should undergo a special 
VA examination by an appropriate 
physician (such as a surgeon or 
urologist) for the purpose of obtaining 
a full and complete clinical description 
of service-connected residuals of his 
circumcision.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of 
this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for the 
conclusions reached.  

(a)  All current residuals of 
the veteran's circumcision 
should be described in detail.  

(b)  The examiner should 
indicate whether each scar 
found is tender to palpation 
and whether there is evidence 
of acute or chronic abrasions 
or ulceration.  

(c)  The examiner should 
indicate whether it is at least 
as likely as not that the 
abrasions, swelling and 
breakdown of skin reported by 
the veteran following sexual 
activity is attributable to 
residuals of the circumcision 
surgery.  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it complies with 
this remand.  If all of the requested 
information has not been provided, the 
reports should be returned to the 
examining facility pursuant to 38 C.F.R. 
§ 4.2 (2004) for a supplemental report 
if necessary.  

5.  When the record is complete, the RO 
should review the claim in light of all 
of the evidence of record and the 
foregoing discussion.  The review should 
entail consideration of the claim under 
applicable provisions of both the old 
and the new versions of the rating 
criteria relating to skin disorders, 
including scars, as well as under Codes 
7510, 7521, and 7522.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


